Exhibit 10.1

 

EXECUTION VERSION

 

RESTRUCTURING SUPPORT AGREEMENT

 

This RESTRUCTURING SUPPORT AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of May 2, 2016, is
entered into by and among (i) Fairway Group Holdings Corp. (the “Company”),
(ii) Fairway Group Acquisition Company (“Fairway Acquisition”); Fairway Bakery
LLC; Fairway Broadway LLC; Fairway Chelsea LLC; Fairway Construction Group LLC;
Fairway Douglaston LLC; Fairway East 86th Street LLC; Fairway Ecommerce LLC;
Fairway Greenwich Street LLC; Fairway Group Central Services LLC; Fairway Group
Plainview LLC; Fairway Kips Bay LLC; Fairway Nanuet LLC; Fairway Paramus LLC;
Fairway Pelham LLC; Fairway Pelham Wines & Spirits LLC; Fairway Red Hook LLC;
Fairway Stamford LLC; Fairway Stamford Wines & Spirits LLC; Fairway Staten
Island LLC; Fairway Uptown LLC; Fairway Westbury LLC; Fairway Woodland Park LLC;
Fairway Hudson Yards LLC; and Fairway Georgetowne LLC (such entities, together
with the Company, the “Fairway Parties”),  (iii) the undersigned lenders (the
“Lenders” and, together with their respective successors and permitted assigns
and any subsequent Lender that becomes party hereto in accordance with the terms
hereof, the “Consenting Lenders”) under that certain Credit Agreement, dated as
of February 14, 2013, by and among the Company, Fairway Acquisition, as
borrower, each of the guarantors named therein, the lenders party thereto, and
Credit Suisse AG, as administrative and collateral agent (in such capacities,
the “Credit Agreement Agent”) (as amended, modified, or otherwise supplemented
from time to time the “Credit Agreement”), and (iv) the Credit Agreement Agent. 
The Fairway Parties, the Credit Agreement Agent, each Consenting Lender and any
subsequent person or entity that becomes a party hereto in accordance with the
terms hereof are referred to herein as the “Parties” and each individually as a
“Party.”

 

WHEREAS, the Parties have agreed to undertake a financial restructuring of the
Company (the “Restructuring”) which is anticipated to be effected on the terms
and conditions set forth in the joint chapter 11 prepackaged plan of
reorganization attached hereto as Exhibit A (including any exhibits or schedules
attached thereto, the “Fairway Plan”), through a solicitation of votes for the
Fairway Plan pursuant to the Bankruptcy Code (as defined below) (the
“Solicitation”) and the commencement by each Fairway Party of a voluntary case
(collectively, the “Fairway Cases”) under chapter 11 of title 11 of the United
States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), in the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”).

 

WHEREAS, as of the date hereof, the Consenting Lenders hold, in the aggregate,
more than 70% of the aggregate outstanding principal amount under the Credit
Agreement.

 

WHEREAS, the Parties desire to express to each other their mutual support and
commitment in respect of the matters set forth in the Fairway Plan and
hereunder.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:

 

--------------------------------------------------------------------------------


 

1.             Certain Definitions.

 

As used in this Agreement, the following terms have the following meanings:

 

(a)           “Definitive Documents” means the documents (including any related
agreements, instruments, schedules or exhibits) that are necessary or desirable
to implement, or otherwise relate to, the Restructuring, including this
Agreement, which are in a reasonably satisfactory form to the Requisite Lenders.

 

(b)           “Effective Date” means the date upon which the Fairway Plan is
effective.

 

(c)           “Requisite Lenders” means, as of the date of determination,
Consenting Lenders holding at least a majority in aggregate principal amount
outstanding under the Credit Agreement held by such holders.

 

(d)           “SEC” means the United States Securities and Exchange Commission.

 

(e)           “Support Effective Date” means the date on which counterpart
signature pages to this Agreement shall have been executed and delivered by:
(i) the Fairway Parties and (ii) Consenting Lenders holding at least 66.67% in
aggregate principal funded amount outstanding under the Credit Agreement.

 

2.             Fairway Plan.  The Fairway Plan is expressly incorporated herein
and made a part of this Agreement.  The terms and conditions of the
Restructuring are set forth in the Fairway Plan; provided that the Fairway Plan
is supplemented by the terms and conditions of this Agreement.  In the event of
any inconsistencies between the terms of this Agreement and the Fairway Plan,
the Fairway Plan shall govern.

 

3.             Bankruptcy Process; Plan of Reorganization.

 

(a)           Commencement of the Fairway Cases.  Each Fairway Party hereby
agrees that, as soon as reasonably practicable, but in no event later than
May 8, 2016 (the date on which such filing occurs, the “Commencement Date”),
such Fairway Party shall file with the Bankruptcy Court a voluntary petition for
relief under chapter 11 of the Bankruptcy Code and any and all other documents
necessary to commence the Fairway Case of such Fairway Party.

 

(b)           Filing of the Fairway Plan.  On the Commencement Date, the Fairway
Parties shall file the Fairway Plan and the Fairway Disclosure Statement with
the Bankruptcy Court. For purposes of this Agreement, “Fairway Disclosure
Statement” shall mean a joint disclosure statement of the Fairway Parties in
respect to the Fairway Plan in form and substance reasonably satisfactory to the
Requisite Lenders, attached hereto as Exhibit C.

 

(c)           Confirmation of the Fairway Plan.  Each Fairway Party shall use
its commercially reasonable efforts to obtain confirmation of the Fairway Plan
as soon as reasonably practicable following the Commencement Date in accordance
with the Bankruptcy Code and on terms consistent with this Agreement; each
Consenting Lender shall use its commercially reasonable efforts to cooperate
fully in connection therewith.

 

2

--------------------------------------------------------------------------------


 

(d)           Amendments and Modifications of the Fairway Plan.  The Fairway
Plan may be amended from time to time following the date hereof by written
approval of the Fairway Parties and the written approval of the Requisite
Lenders.  Each of the Parties agrees to negotiate in good faith all amendments
and modifications to the Fairway Plan as reasonably necessary and appropriate to
obtain Bankruptcy Court confirmation of the Fairway Plan pursuant to an order of
the Bankruptcy Court; provided that the Consenting Lenders shall have no
obligation to agree to any modification that (i) is inconsistent with the
Fairway Plan in any material respect, (ii) creates any new material obligation
on any Party, or (iii) adversely changes or otherwise adversely affects the
economic treatment of such Party (it being agreed that, for the avoidance of
doubt, any change to the Fairway Plan that results in a diminution of the value
of the property to be received by the Lenders under the Fairway Plan shall be
deemed to adversely affect the Consenting Lenders) whether such change is made
directly to the treatment of the Lenders or otherwise. Notwithstanding the
foregoing, the Fairway Parties may amend, modify or supplement the Fairway Plan,
from time to time, without the consent of any Consenting Lender, to cure any
ambiguity, defect (including any technical defect) or inconsistency, provided
that any such amendments, modifications or supplements do not adversely affect
the rights, interests or treatment of such Consenting Lenders under the Fairway
Plan.

 

4.             Agreements of the Consenting Lenders.

 

(a)           So long as this Agreement has not been terminated in accordance
with the terms hereof, each Consenting Lender agrees that it shall, subject to
the receipt by such Consenting Lender of the Fairway Disclosure Statement and
other solicitation materials in respect of the Fairway Plan:

 

(i)            vote all of its claims against the Fairway Parties to accept the
Fairway Plan and issue a release of its third party claims against a Released
Party (as such term is defined in the Fairway Plan), by delivering its duly
executed and completed ballots accepting the Fairway Plan and granting the
release on a timely basis following the commencement of the Solicitation;
provided that such vote and release shall be immediately revoked and deemed void
ab initio upon termination of this Agreement prior to the confirmation of the
Fairway Plan pursuant to the terms hereof;

 

(ii)           not change or withdraw (or cause to be changed or withdrawn) any
such vote or release in clause (i) above;

 

(iii)          not (x) object to, delay, impede or take any other action to
interfere with acceptance or implementation of the Fairway Plan, (y) directly or
indirectly solicit, encourage, propose, file, support, participate in the
formulation of or vote for, any restructuring, sale of assets, merger, workout
or plan of reorganization for any of the Fairway Parties other than the Fairway
Plan or (z) otherwise take any action that could in any material respect
interfere with, delay or postpone the consummation of the Restructuring;

 

(iv)          not direct any administrative agent, collateral agent, or
indenture trustee (as applicable), including the Credit Agreement Agent, to take
any action inconsistent with such Consenting Lender’s obligations under this
Agreement, and, if any

 

3

--------------------------------------------------------------------------------


 

applicable administrative agent, collateral agent, or indenture trustee takes
any action inconsistent with such Consenting Lender’s obligations under this
Agreement, such Consenting Lender shall use its commercially reasonable efforts
to request that such administrative agent, collateral agent, or indenture
trustee to cease and refrain from taking any such action (but shall not be
required to incur any indemnification obligations in respect of such request or
otherwise); and

 

(v)           support and take all commercially reasonable actions necessary or
reasonably requested by the Company to facilitate the Solicitation, approval of
the Fairway Disclosure Statement, and confirmation and consummation of the
Fairway Plan (it being understood that the Consenting Lenders shall not be
required to incur any material costs, expense or liability in connection
therewith).

 

(b)           Transfers.  (i) Each Consenting Lender agrees that, for the
duration of the period commencing on the date hereof and ending on the date on
which this Agreement is terminated in accordance with Section 6, such Consenting
Lender shall not sell, transfer, loan, issue, pledge, hypothecate, assign or
otherwise dispose of (each, a “Transfer”), directly or indirectly, in whole or
in part, any of its claims or any option thereon or any right or interest
therein or any other claims against or interests in any Fairway Party
(collectively, the “Claims”) (including grant any proxies, deposit any Claims
into a voting trust or entry into a voting agreement with respect to any such
Claims), unless the transferee thereof either (i) is a Consenting Lender or
(ii) prior to such Transfer, agrees in writing for the benefit of the Parties to
become a Consenting Lender and to be bound by all of the terms of this Agreement
applicable to Consenting Lenders (including with respect to any and all Claims
it already may hold against or in the Company or any other Fairway Party prior
to such Transfer) by executing a joinder agreement substantially in the form
attached hereto as Exhibit B (a “Joinder Agreement”), and delivering an executed
copy thereof within two (2) business days following such execution, to (i) Weil,
Gotshal & Manges LLP (“Weil”), counsel to the Company, and (ii) King & Spalding
LLP (“K&S”), counsel to the Credit Agreement Agent (the “Consenting Lenders’
Counsel), in which event (A) the transferee shall be deemed to be a Consenting
Lender hereunder to the extent of such transferred rights and obligations and
(B) the transferor shall be deemed to relinquish its rights (and be released
from its obligations) under this Agreement to the extent of such transferred
rights and obligations.  Each Consenting Lender agrees that any Transfer of any
Claims that does not comply with the terms and procedures set forth herein shall
be deemed void ab initio, and the applicable Fairway Party and each other
Consenting Lender shall have the right to enforce the voiding of such Transfer.

 

(c)           Additional Claims.  Each Consenting Lender agrees that if any
Consenting Lender acquires additional Claims, then (i) such Claims shall be
subject to this Agreement (including the obligations of the Consenting Lenders
under this Section 4) and (ii) following such acquisition, such Consenting
Lender shall notify Weil of the amount and types of claims it has acquired
(A) on no less than a monthly basis and (B) additionally, upon the reasonable
request of Weil.

 

(d)           Forbearance. During the period commencing on the date hereof and
ending on the termination of this Agreement in accordance with its terms, each
Consenting Lender and the Credit Agreement Agent hereby agree to forbear from
the exercise of any rights

4

--------------------------------------------------------------------------------


 

or remedies it may have under the Credit Agreement or any other Loan Document
(as defined in the Credit Agreement) and under applicable United States or
foreign law or otherwise, in each case, with respect to any of the existing or
anticipated Defaults or Events of Default (as such term is defined in the Credit
Agreement) listed on Schedule A hereto (the “Specified Defaults”).  For the
avoidance of doubt, the forbearance set forth in this Section 4(d) shall not
constitute a waiver with respect to any of the Specified Defaults, or any other
defaults or events of default under the Credit Agreement and shall not bar any
Consenting Lender from filing a proof of claim or taking action to establish the
amount of such claim.  Except as expressly provided in this Agreement, nothing
herein is intended to, or does, in any manner waive, limit, impair, or restrict
any right of any Consenting Lender or the Credit Agreement Agent or the ability
of each of the Consenting Lenders or the Credit Agreement Agent to protect and
preserve its rights, remedies and interests, including its claims against the
Fairway Parties.  If the transactions contemplated hereby are not consummated,
or if this Agreement is terminated for any reason, the Parties fully reserve any
and all of their rights.  The Company hereby confirms that, except for the
Specified Defaults, no Defaults or Events of Default exist under the Credit
Agreement as of the date hereof.

 

(e)           The covenants and agreements of the Consenting Lenders in this
Section 4 are several and not joint.

 

5.             Agreements of the Fairway Parties.

 

(a)           Solicitation and Confirmation.  The Fairway Parties agree to
(i) act in good faith and use commercially reasonable efforts to support and
complete successfully the Solicitation in accordance with the terms of this
Agreement and (ii) do all things reasonably necessary and appropriate in
furtherance of confirming the Fairway Plan and consummating the Restructuring in
accordance with, and within the time frames contemplated by, this Agreement
(including within the deadlines set forth in Section 6), in each case to the
extent consistent with, upon the advice of counsel, the fiduciary duties of the
boards of directors, managers, members or partners, as applicable, of each
Fairway Party; provided that no Fairway Party shall be obligated to agree to any
modification of any document that is inconsistent with the Fairway Plan.

 

(b)           Certain Additional Chapter 11 Related Matters.  Each Fairway
Party, as the case may be, shall provide draft copies of all material motions or
applications and other documents relating to the Fairway Plan, Fairway
Disclosure Statement, any proposed amended version of the Fairway Plan or
Fairway Disclosure Statement, and all first day pleadings  that any Fairway
Party intends to file with the Bankruptcy Court to the Consenting Lenders’
Counsel, if reasonably practicable, at least two (2) days prior to the date when
the applicable Fairway Party intends to file any such pleading or other document
(and, if not reasonably practicable, as soon as reasonably practicable prior to
filing) and shall consult in good faith with such counsel regarding the form and
substance of any such proposed filing.  Subject to Section 4(a), nothing in this
Agreement shall restrict, limit, prohibit or preclude, in any manner not
inconsistent with its obligations under this Agreement, any of the Consenting
Lenders from appearing in the Bankruptcy Court with respect to any motion,
application, or other documents filed by the Fairway Parties and objecting to,
or commenting upon, the relief requested therein.

 

5

--------------------------------------------------------------------------------


 

6.             Termination of Agreement.

 

This Agreement shall automatically terminate three (3) business days following
the delivery of written notice to the other Parties (in accordance with
Section 21) from the Requisite Lenders at any time after and during the
continuance of any Creditor Termination Event. In addition, this Agreement shall
automatically terminate three (3) business days following delivery of notice
from the Company to the Consenting Lenders (in accordance with Section 21) at
any time after the occurrence and during the continuance of any Company
Termination Event.  This Agreement shall terminate automatically on the
Effective Date without any further required action or notice.

 

(a)           A “Creditor Termination Event” shall mean any of the following:

 

(i)            The breach in any material respect by any Fairway Party of any of
the undertakings, representations, warranties or covenants of the Fairway
Parties set forth herein which remains uncured for a period of five (5) business
days after the receipt of written notice of such breach from the Requisite
Lenders pursuant to this Section 6 and in accordance with Section 21 (as
applicable).

 

(ii)           On May 3, 2016, unless the Fairway Parties have commenced the
Solicitation.

 

(iii)          On May 8, 2016, unless the Fairway Parties have completed the
Solicitation on such date or commenced the Fairway Cases and requested authority
to complete the Solicitation postpetition.

 

(iv)          On the Commencement Date, unless the Fairway Parties have filed
the Fairway Plan, the Fairway Disclosure Statement, the motion to schedule a
joint hearing for approval of the Fairway Plan and the Fairway Disclosure
Statement, and the motion for approval of the DIP Facility (as defined in the
Plan).

 

(v)           On the date that is five (5) days after the Commencement Date, if
the Bankruptcy Court shall not have entered an order in form and substance
satisfactory to the Requisite Lenders approving the DIP Facility on an interim
basis.

 

(vi)          On the date that is ten (10) days after the Commencement Date if
the Fairway Parties have not completed the Solicitation by such date.

 

(vii)         On the date that is forty-five (45) days after the Commencement
Date, if the Bankruptcy Court shall not have entered an order in form and
substance satisfactory to the Requisite Lenders approving the DIP Facility on a
final basis.

 

(viii)        On the date that is sixty (60) days after the Commencement Date,
if the Bankruptcy Court shall not have entered an order in form and substance
reasonably satisfactory to the Fairway Parties and the Requisite Lenders
approving the Fairway Disclosure Statement and confirming the Fairway Plan.

 

(ix)          Seventy-five (75) days after the Commencement Date (the “Outside
Date”), if the Effective Date for the Fairway Plan has not occurred.

 

6

--------------------------------------------------------------------------------


 

(x)           The Fairway Parties withdraw the Fairway Plan or Fairway
Disclosure Statement or file any motion or pleading with the Bankruptcy Court
that is not consistent with this Agreement or the Fairway Plan and such motion
or pleading has not been withdrawn prior to the earlier of (i) two (2) business
days after the Fairway Parties receive written notice from the Requisite Lenders
(in accordance with Section 21) that such motion or pleading is inconsistent
with this Agreement or the Term Sheet and (ii) entry of an order of the
Bankruptcy Court approving such motion or pleading.

 

(xi)          The Fairway Parties file any motions, pleadings or applications
for approval of (w) employee benefits or compensation, pursuant to the
Bankruptcy Code, (x) a key employee incentive or retention plan, and/or
(y) assumption or rejection of any executory contract that is not provided for
or consistent with the Fairway Plan, this Agreement or in the first-day motions,
in each case, without the prior written consent of the Requisite Lenders.

 

(xii)         An examiner with expanded powers or a trustee shall have been
appointed in the Fairway Cases.

 

(xiii)        An order is entered by the Bankruptcy Court invalidating or
disallowing, as applicable, the enforceability, priority or validity of the
liens securing the obligations owed under the Credit Agreement or the claims in
respect thereof.

 

(xiv)        The Bankruptcy Court grants relief that is inconsistent with this
Agreement or the Fairway Plan in any materially adverse respect.

 

(xv)         The Fairway Parties file, propound or otherwise support any chapter
11 plan other than the Fairway Plan.

 

(xvi)        Prior to the Commencement Date, the occurrence of any Event of
Default under the Credit Agreement other than the Specified Defaults.

 

(xvii)       The occurrence of any Event of Default under (and as defined in)
the Definitive Documentation relating to the DIP Financing.

 

(xviii)      The occurrence of an Other Termination Event (as defined in
Section 6(c)).

 

(b)           A “Company Termination Event” shall mean any of the following:

 

(i)            The breach in any material respect by one or more of the
Consenting Lenders of any of the undertakings, representations, warranties or
covenants of the Consenting Lenders set forth herein which remains uncured for a
period of five (5) business days after the receipt of written notice of such
breach pursuant to Section 6(a) and Section 21 (as applicable), but only if the
non-breaching Consenting Lenders own less than 66.67% of the Loans.

 

(ii)           The board of directors of the Company or the board of directors,
managers, members, or partners, as applicable, of another Fairway Party
reasonably

 

7

--------------------------------------------------------------------------------


 

determines in good faith based upon the advice of outside counsel that continued
performance under this Agreement would be inconsistent with the exercise of its
fiduciary duties under applicable law; provided that the Company or another
Fairway Party provides notice of such determination to the Consenting Lenders
within five (5) business days after the date thereof.

 

(iii)          The Consenting Lenders no longer own at least 66.67% of the
Loans.

 

(iv)          The occurrence of the Outside Date or an Other Termination Event.

 

(c)           Other Termination Events.  An “Other Termination Event” shall mean
the following:

 

(i)            The issuance by any governmental authority, including any
regulatory authority or court of competent jurisdiction, of any ruling, judgment
or order enjoining the consummation of or rendering illegal the Restructuring,
which ruling, judgment or order has not been not stayed, reversed or vacated
within twenty (20) business days after such issuance.

 

(ii)           On the date that the chapter 11 cases for the Company or any
other Fairway Party with material assets (based on the assets of the Fairway
Parties taken as a whole) shall have been converted to a case under chapter 7 of
the Bankruptcy Code, or such case shall have been dismissed by order of the
Bankruptcy Court (unless caused by a default by any Consenting Lender of its
obligations hereunder, in which event the Consenting Lenders shall not have the
right to terminate under this clause (ii)).

 

(iii)          On the date that an order is entered by the Bankruptcy Court or a
Court of competent jurisdiction denying confirmation of the Fairway Plan (unless
caused by a default by any Consenting Lender of its obligations hereunder, in
which event the Consenting Lenders shall not have the right to terminate under
this subsection) or refusing to approve the Fairway Disclosure Statement,
provided that neither the Fairway Parties nor the Consenting Lenders shall have
the right to terminate this Agreement pursuant to this clause (c)(iii) if the
Bankruptcy Court declines to approve the Fairway Disclosure Statement or denies
confirmation of the Fairway Plan subject only to modifications to the Fairway
Plan or Fairway Disclosure Statement that would not have a material adverse
effect on the recovery or treatment that the Consenting Lenders would receive as
compared to the recovery they would have otherwise received pursuant to the
Fairway Plan.

 

(iv)          On May 2, 2016 at 11:59 p.m. (New York time), if the Support
Effective Date shall not have occurred.

 

Notwithstanding the foregoing, any of the dates set forth in this
Section 6(c) may be extended by agreement among the Fairway Parties and the
Requisite Lenders.

 

8

--------------------------------------------------------------------------------


 

(d)           Mutual Termination.  This Agreement may be terminated by mutual
agreement of the Company and the Requisite Lenders upon the receipt of written
notice delivered in accordance with Section 21.

 

(e)           Effect of Termination.  Subject to the provisions contained in
Section 14, upon the termination of this Agreement in accordance with this
Section 6, this Agreement shall become void and of no further force or effect
and each Party shall, except as otherwise provided in this Agreement, be
immediately released from its respective liabilities, obligations, commitments,
undertakings and agreements under or related to this Agreement, shall have no
further rights, benefits or privileges hereunder, and shall have all the rights
and remedies that it would have had and shall be entitled to take all actions,
whether with respect to the Restructuring or otherwise, that it would have been
entitled to take had it not entered into this Agreement and no such rights or
remedies shall be deemed waived pursuant to a claim of laches or estoppel;
provided that in no event shall any such termination relieve a Party from
liability for its breach or non-performance of its obligations hereunder prior
to the date of such termination.

 

(f)            Automatic Stay.  The Fairway Parties acknowledge that after the
commencement of the Fairway Cases, the giving of notice of termination by any
Party pursuant to this Agreement shall not be a violation of the automatic stay
of section 362 of the Bankruptcy Code; provided that nothing herein shall
prejudice any Party’s rights to argue that the giving of notice of termination
was not proper under the terms of this Agreement.

 

7.             Definitive Documents; Good Faith Cooperation; Further
Assurances.  Each Party hereby covenants and agrees to cooperate with each other
in good faith in connection with, and shall exercise commercially reasonable
efforts with respect to, the pursuit, approval, implementation and consummation
of the Restructuring, as well as the negotiation, drafting, execution and
delivery of the Definitive Documents.  Furthermore, subject to the terms hereof,
each of the Parties shall take such action as may be reasonably necessary or
reasonably requested by the other Parties to carry out the purposes and intent
of this Agreement, and shall refrain from taking any action that would frustrate
the purposes and intent of this Agreement.

 

8.             Representations and Warranties.

 

(a)           Each Party, severally (and not jointly), represents and warrants
to the other Parties that the following statements are true, correct and
complete as of the date hereof (or as of the date a Consenting Lender becomes a
party hereto):

 

(i)            Such Party is validly existing and in good standing under the
laws of its jurisdiction of incorporation or organization, and has all requisite
corporate, partnership, limited liability company or similar authority to enter
into this Agreement and carry out the transactions contemplated hereby and
perform its obligations contemplated hereunder.  The execution and delivery of
this Agreement and the performance of such Party’s obligations hereunder have
been duly authorized by all necessary corporate, limited liability company,
partnership or other similar action on its part.

 

9

--------------------------------------------------------------------------------


 

(ii)           The execution, delivery and performance by such Party of this
Agreement does not and will not (A) violate any material provision of law,
rule or regulation applicable to it or its charter or bylaws (or other similar
governing documents), or (B) conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any material
contractual obligation to which it is a party, except, in the case of the
Fairway Parties, for the filing of the Fairway Cases.

 

(iii)          The execution, delivery and performance by such Party of this
Agreement does not and will not require any material registration or filing
with, consent or approval of, or notice to, or other action, with or by, any
federal, state or governmental authority or regulatory body, except such filings
as may be necessary or required by the SEC.

 

(iv)          This Agreement is the legally valid and binding obligation of such
Party, enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.

 

(b)           Each Consenting Lender severally (and not jointly) represents and
warrants to the Fairway Parties that, as of the date hereof (or as of the date
such Consenting Lender becomes a party hereto), such Consenting Lender (i) is
the owner of the aggregate principal amount of loans under the Credit Agreement
(the “Loans”) set forth below its name on the signature page hereto (or below
its name on the signature page of a Joinder Agreement for any Consenting Lender
that becomes a party hereto after the date hereof), and/or (ii) has, with
respect to the beneficial owner(s) of such Loans, (A) sole investment or voting
discretion with respect to such Loans, (B) full power and authority to vote on
and consent to matters concerning such Loans or to exchange, assign and Transfer
such Loans, and (C) full power and authority to bind or act on the behalf of,
such beneficial owner(s).

 

9.             Disclosure; Publicity.  The Company shall submit drafts to the
Consenting Lenders’ Counsel of any press releases, public documents and any and
all filings with the SEC that constitute disclosure of the existence or terms of
this Agreement or any amendment to the terms of this Agreement at least two
(2) days prior to making any such disclosure.  Except as required by applicable
law or otherwise permitted under the terms of any other agreement between the
Company and any Consenting Lender, no Party or its advisors shall disclose to
any person or entity (including, for the avoidance of doubt, any other
Consenting Lender), other than advisors to the Company, the principal amount or
percentage of Loans held by any Consenting Lender, in each case, without such
Consenting Lender’s prior written consent; provided that (a) if such disclosure
is required by law, subpoena, or other legal process or regulation, the
disclosing Party shall afford the relevant Consenting Lender a reasonable
opportunity to review and comment in advance of such disclosure and shall take
all reasonable measures to limit such disclosure, (b) the foregoing shall not
prohibit the disclosure of the aggregate percentage or aggregate principal
amount of Loans held by all the Consenting Lenders collectively and (c) any
Party may disclose information requested by a regulatory authority with
jurisdiction over its operations to such authority without limitation or notice
to any Party or other person.  Notwithstanding the provisions in this Section 9,
any Party may disclose, to the extent

 

10

--------------------------------------------------------------------------------


 

consented to in writing by a Consenting Lender, such Consenting Lender’s
individual holdings.  Any public filing of this Agreement, with the Bankruptcy
Court or otherwise, which includes executed signature pages to this Agreement
shall include such signature pages only in redacted form with respect to the
holdings of each Consenting Lender (provided that the holdings disclosed in such
signature pages may be filed in unredacted form with the Bankruptcy Court under
seal).

 

10.          Amendments and Waivers.  Except as otherwise expressly set forth
herein, this Agreement, including any exhibits or schedules hereto, may not be
waived, modified, amended or supplemented except in a writing signed by the
Company and the Requisite Lenders; provided that any waiver, change,
modification or amendment to this Agreement that adversely affects the economic
recoveries or treatment of any Consenting Lender compared to the recoveries set
forth in the Fairway Plan attached hereto (it being agreed that, for the
avoidance of doubt, any change to this Agreement that results in a diminution of
the value of the property to be received by the Consenting Lenders under the
Fairway Plan or a Consenting Lender’s proportionate share of the aggregate value
to be distributed to all creditors under the Fairway Plan shall be deemed to
materially adversely affect the Consenting Lenders, whether such change is made
directly to the treatment of the Consenting Lenders or to the treatment of
another class or otherwise), may not be made without the written consent of each
such adversely affected Consenting Lender.  In the event that an adversely
affected Consenting Lender (“Non-Consenting Lender”) does not consent to a
waiver, change, modification or amendment to this Agreement requiring the
consent of each Consenting Lender, but such waiver, change, modification or
amendment receives the consent of Consenting Lenders owning at least 66.67% of
Loans, this Agreement shall be deemed to have been terminated only as to such
Non-Consenting Lenders, but this Agreement shall continue in full force and
effect in respect to all other Consenting Lenders who have so consented.

 

11.          Effectiveness.  This Agreement shall become effective and binding
upon each Party upon the execution and delivery by such Party of an executed
signature page hereto; provided, that signature pages executed by Consenting
Lenders shall be delivered to (a) other Consenting Lenders in a redacted form
that removes such Consenting Lenders’ holdings of the Loans and (b) the Company,
Weil and the Company’s other advisors in an unredacted form (to be held by Weil
and such other advisors on a professionals’ eyes only basis). For the avoidance
of doubt, no affiliate of a Lender or Consenting Lender or other business unit
within any Lender or Consenting Lender shall be subject to this Agreement unless
they separately become a party thereto.

 

12.          Governing Law; Jurisdiction; Waiver of Jury Trial.

 

(a)           This Agreement shall be construed and enforced in accordance with,
and the rights of the Parties shall be governed by, the laws of the State of New
York, without giving effect to the conflict of laws principles thereof.  Each of
the Parties irrevocably agrees that any legal action, suit or proceeding (each,
a “Proceeding”) arising out of or relating to this Agreement brought by any
Party or its successors or assigns shall be brought and determined in any
federal or state court in the Borough of Manhattan, the City of New York (the
“New York Courts”), and each of the Parties hereby irrevocably submits to the
exclusive jurisdiction of the New York Courts for itself and with respect to its
property, generally and unconditionally, with

 

11

--------------------------------------------------------------------------------


 

regard to any such Proceeding arising out of or relating to this Agreement and
the Restructuring.  Each of the Parties agrees not to commence any Proceeding
relating hereto or thereto except in the New York Courts, other than Proceedings
in any court of competent jurisdiction to enforce any judgment, decree or award
rendered by any New York Court.  Each of the Parties further agrees that notice
as provided in Section 21 shall constitute sufficient service of process and the
Parties further waive any argument that such service is insufficient.  Each of
the Parties hereby irrevocably and unconditionally waives and agrees not to
assert that a Proceeding in any New York Court is brought in an inconvenient
forum or the venue of such Proceeding is improper.  Notwithstanding the
foregoing, during the pendency of the Fairway Cases, all Proceedings
contemplated by this Section 12(a) shall be brought in the Bankruptcy Court.

 

(b)           Each Party hereby waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in any  Proceeding
directly or indirectly arising out of or relating to this Agreement or the
transactions contemplated hereby (whether based on contract, tort or any other
theory).

 

13.          Specific Performance/Remedies.  It is understood and agreed by the
Parties that money damages would not be a sufficient remedy for any breach of
this Agreement by any Party and each non-breaching Party shall be entitled to
specific performance and injunctive or other equitable relief (including
attorneys’ fees and costs) as a remedy of any such breach, without the necessity
of proving the inadequacy of money damages as a remedy.  Each Party hereby
waives any requirement for the security or posting of any bond in connection
with such remedies.

 

14.          Survival.  Notwithstanding the termination of this Agreement
pursuant to Section 6, Sections 9-10, 12-21 and 26 shall survive such
termination and shall continue in full force and effect in accordance with the
terms hereof; provided that any liability of a Party for failure to comply with
the terms of this Agreement shall survive such termination.

 

15.          Headings.  The headings of the sections, paragraphs and subsections
of this Agreement are inserted for convenience only and shall not affect the
interpretation hereof or, for any purpose, be deemed a part of this Agreement.

 

16.          Successors and Assigns; Severability.  This Agreement is intended
to bind and inure to the benefit of the Parties and their respective successors,
permitted assigns, heirs, executors, administrators and representatives;
provided that nothing contained in this Section 16 shall be deemed to permit
Transfers of the Loans or any Claims other than in accordance with the express
terms of this Agreement.  If any provision of this Agreement, or the application
of any such provision to any person or entity or circumstance, shall be held
invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall attach only to such provision or part thereof and the
remaining part of such provision hereof and this Agreement shall continue in
full force and effect.  Upon any such determination of invalidity, the Parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in a reasonably acceptable
manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible.

 

12

--------------------------------------------------------------------------------


 

17.          Several, Not Joint, Obligations.  The agreements, representations
and obligations of the Parties under this Agreement are, in all respects,
several and not joint.

 

18.          Relationship Among Parties.  Unless expressly stated herein, this
Agreement shall be solely for the benefit of the Parties and no other person or
entity shall be a third-party beneficiary hereof.  No Party shall have any
responsibility for any trading by any other entity by virtue of this Agreement. 
No prior history, pattern or practice of sharing confidences among or between
the Parties shall in any way affect or negate this understanding and agreement. 
The Parties have no agreement, arrangement, or understanding with respect to
acting together for the purpose of acquiring, holding, voting or disposing of
any equity securities of the Company and do not constitute a “group” within the
meaning of Rule 13d-5 under the Securities Exchange Act of 1934, as amended.

 

19.          Prior Negotiations; Entire Agreement.  This Agreement, including
the exhibits and schedules hereto (including the Fairway Plan), constitutes the
entire agreement of the Parties, and supersedes all other prior negotiations,
with respect to the subject matter hereof and thereof, except that the Parties
acknowledge that any confidentiality agreements executed between the Company and
each Consenting Lender prior to the execution of this Agreement shall continue
in full force and effect.

 

20.          Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, and all of which
together shall be deemed to be one and the same agreement.  Execution copies of
this Agreement delivered by facsimile or PDF shall be deemed to be an original
for the purposes of this paragraph.

 

21.          Notices.  All notices hereunder shall be deemed given if in writing
and delivered, if contemporaneously sent by electronic mail, facsimile, courier
or by registered or certified mail (return receipt requested) to the following
addresses and facsimile numbers:

 

(a)           If to any Fairway Party, to:

 

Fairway Group Holdings Corp.

2284 12th Avenue

New York, NY 10027
Attention:  Edward Arditte
Email:  Ed.Arditte@fairwaymarket.com

With a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP (as counsel to the Company)
767 Fifth Avenue
New York, NY 10153
Facsimile:  (212) 310-8007
Attention:          Ray Schrock P.C., Matt Barr and Gavin Westerman
Email: ray.schrock@weil.com, matt.barr@weil.com and

gavin.westerman@weil.com

 

13

--------------------------------------------------------------------------------


 

(b)           If to a Consenting Lender or a transferee thereof, to the
addresses, facsimile numbers or e-mail addresses set forth below such Consenting
Lender’s signature hereto (or as directed by any transferee thereof), as the
case may be, with copies to:

 

King & Spalding LLP

1185 Avenue of the Americas

New York, NY 10036

Facsimile: (212) 556-2222

Attention:  Michael C. Rupe, Esq. and Christopher G. Boies, Esq.

Email:  mrupe@kslaw.com and cboies@kslaw.com

 

And:

 

King & Spalding LLP

1180 Peachtree Street

Atlanta, GA  30309-3521

Facsimile: (404) 572-5131

Attention:  W. Austin Jowers, Esq.

Email: ajowers@kslaw.com

 

Any notice given by delivery, mail or courier shall be effective when received. 
Any notice given by facsimile or electronic mail shall be effective upon oral,
machine or electronic mail (as applicable) confirmation of transmission.

 

22.          Settlement Discussions.  This Agreement and the Term Sheet are part
of a proposed settlement of matters that could otherwise be the subject of
litigation among the Parties.  Pursuant to Rule 408 of the Federal Rules of
Evidence, any applicable state rules of evidence and any other applicable law,
foreign or domestic, this Agreement and all negotiations relating thereto shall
not be admissible into evidence in any Proceeding other than a Proceeding to
enforce its terms.

 

23.          Fees.  The Fairway Parties hereby confirm their obligation to pay
all reasonable documented prepetition and postpetition fees and expenses of the
following advisors to the Credit Agreement Agent, in accordance with
Section 9.05 of the Credit Agreement: (i) K&S, in its capacity as legal counsel
to the Credit Agreement Agent, pursuant to its existing engagement agreement
with the Credit Agreement Agent; and (ii) Moelis & Company LLC (“Moelis”), as
financial advisor to K&S in its capacity as counsel to the Credit Agreement
Agent, pursuant to that certain engagement letter, dated as of April 25, 2016,
by and among Moelis, K&S, the Credit Agreement Agent and the Company.

 

24.          No Solicitation; Adequate Information.  This Agreement is not and
shall not be deemed to be a solicitation for consents to the Fairway Plan.  The
votes of the holders of claims against the Fairway Parties will not be solicited
until such holders who are entitled to vote on the Fairway Plan have received
the Fairway Plan, the Fairway Disclosure Statement and related ballots, and
other required solicitation materials.  In addition, this Agreement does not
constitute an offer to issue or sell securities to any person or entity, or the
solicitation of an offer

 

14

--------------------------------------------------------------------------------


 

to acquire or buy securities, in any jurisdiction where such offer or
solicitation would be unlawful. Although none of the Parties intends that this
Agreement should constitute, and they each believe it does not constitute, a
solicitation or acceptance of a chapter 11 plan of reorganization or an offering
of securities, each Consenting Lender acknowledges, agrees and represents to the
other Parties that it (i) is a Qualified Institutional Buyer (as defined in
Rule 144A of the Securities Act of 1933 (the “Securities Act”)), “institutional
accredited investor” (within the meaning of Rule 501(a) of the Securities Act)
or Non-”U.S. Person” (as defined in Regulation S of the Securities Act),
(ii) understands that any securities to be acquired by it pursuant to the
Restructuring have not been registered under the Securities Act and that such
securities are, to the extent not acquired pursuant to section 1145 of the
Bankruptcy Code, being offered and sold pursuant to an exemption from
registration contained in the Securities Act, based in part upon such Consenting
Lender’s representations contained in this Agreement and cannot be sold unless
subsequently registered under the Securities Act or an exemption from
registration is available and (iii) has such knowledge and experience in
financial and business matters that such Consenting Lender is capable of
evaluating the merits and risks of the securities to be acquired by it pursuant
to the Restructuring and understands and is able to bear any economic risks with
such investment.

 

25.          Interpretation; Rules of Construction; Representation by Counsel.
When a reference is made in this Agreement to a Section, Exhibit or Schedule,
such reference shall be to a Section, Exhibit or Schedule, respectively, of or
attached to this Agreement unless otherwise indicated. Unless the context of
this Agreement otherwise requires, (a) words using the singular or plural number
also include the plural or singular number, respectively, (b) the terms
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement, (c) the words “include,” “includes” and “including” when used
herein shall be deemed in each case to be followed by the words “without
limitation,” and (d) the word “or” shall not be exclusive and shall be read to
mean “and/or.” The Parties agree that they have been represented by legal
counsel during the negotiation and execution of this Agreement and, therefore,
waive the application of any law, regulation, holding or rule of construction
providing that ambiguities in an agreement or other document shall be construed
against the party drafting such agreement or document.

 

[Signature Page Follows]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

 

FAIRWAY PARTIES

 

 

 

 

FAIRWAY GROUP HOLDINGS CORP.

 

 

 

 

 

 

 

By:

/s/ Edward C. Arditte

 

 

Name:

Edward C. Arditte

 

 

Title:

Co-President and Chief Financial Officer

 

 

 

 

 

 

 

FAIRWAY GROUP ACQUISITION COMPANY

 

 

 

 

 

 

 

By:

/s/ Edward C. Arditte

 

 

Name:

Edward C. Arditte

 

 

Title:

Co-President and Chief Financial Officer

 

 

 

 

 

 

 

FAIRWAY BAKERY LLC

 

 

 

 

 

 

 

By:

/s/ Edward C. Arditte

 

 

Name:

Edward C. Arditte

 

 

Title:

Co-President and Chief Financial Officer

 

 

 

 

 

 

 

FAIRWAY BROADWAY LLC

 

 

 

 

 

 

 

By:

/s/ Edward C. Arditte

 

 

Name:

Edward C. Arditte

 

 

Title:

Co-President and Chief Financial Officer

 

 

 

 

 

 

 

FAIRWAY CHELSEA LLC

 

 

 

 

 

 

 

By:

/s/ Edward C. Arditte

 

 

Name:

Edward C. Arditte

 

 

Title:

Co-President and Chief Financial Officer

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

FAIRWAY CONSTRUCTION GROUP LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Edward C. Arditte

 

 

Name:

Edward C. Arditte

 

 

Title:

Co-President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

FAIRWAY DOUGLASTON LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Edward C. Arditte

 

 

Name:

Edward C. Arditte

 

 

Title:

Co-President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

FAIRWAY EAST 86TH STREET LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Edward C. Arditte

 

 

Name:

Edward C. Arditte

 

 

Title:

Co-President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

FAIRWAY ECOMMERCE LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Edward C. Arditte

 

 

Name:

Edward C. Arditte

 

 

Title:

Co-President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

FAIRWAY GREENWICH STREET LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Edward C. Arditte

 

 

Name:

Edward C. Arditte

 

 

Title:

Co-President and Chief Financial Officer

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

FAIRWAY GROUP CENTRAL SERVICES LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Edward C. Arditte

 

 

Name:

Edward C. Arditte

 

 

Title:

Co-President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

FAIRWAY GROUP PLAINVIEW LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Edward C. Arditte

 

 

Name:

Edward C. Arditte

 

 

Title:

Co-President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

FAIRWAY KIPS BAY LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Edward C. Arditte

 

 

Name:

Edward C. Arditte

 

 

Title:

Co-President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

FAIRWAY NANUET LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Edward C. Arditte

 

 

Name:

Edward C. Arditte

 

 

Title:

Co-President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

FAIRWAY PARAMUS LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Edward C. Arditte

 

 

Name:

Edward C. Arditte

 

 

Title:

Co-President and Chief Financial Officer

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

FAIRWAY PELHAM LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Edward C. Arditte

 

 

Name:

Edward C. Arditte

 

 

Title:

Co-President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

FAIRWAY PELHAM WINES & SPIRITS LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Edward C. Arditte

 

 

Name:

Edward C. Arditte

 

 

Title:

Co-President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

FAIRWAY RED HOOK LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Edward C. Arditte

 

 

Name:

Edward C. Arditte

 

 

Title:

Co-President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

FAIRWAY STAMFORD LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Edward C. Arditte

 

 

Name:

Edward C. Arditte

 

 

Title:

Co-President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

FAIRWAY STAMFORD WINES & SPIRITS LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Edward C. Arditte

 

 

Name:

Edward C. Arditte

 

 

Title:

Co-President and Chief Financial Officer

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

FAIRWAY STATEN ISLAND LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Edward C. Arditte

 

 

Name:

Edward C. Arditte

 

 

Title:

Co-President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

FAIRWAY UPTOWN LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Edward C. Arditte

 

 

Name:

Edward C. Arditte

 

 

Title:

Co-President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

FAIRWAY WESTBURY LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Edward C. Arditte

 

 

Name:

Edward C. Arditte

 

 

Title:

Co-President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

FAIRWAY WOODLAND PARK LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Edward C. Arditte

 

 

Name:

Edward C. Arditte

 

 

Title:

Co-President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

FAIRWAY HUDSON YARDS LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Edward C. Arditte

 

 

Name:

Edward C. Arditte

 

 

Title:

Co-President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

FAIRWAY GEORGETOWNE LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Edward C. Arditte

 

 

Name:

Edward C. Arditte

 

 

Title:

Co-President and Chief Financial Officer

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT AGREEMENT AGENT

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

By:

/s/ Didier Siffer

 

 

Name: Didier Siffer

 

 

Title: Authorized Signatory

 

 

 

 

 

By:

/s/ Julia Bykhovskaia

 

 

Name: Julia Bykhovskaia

 

 

Title: Authorized Signatory

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

CONSENTING LENDERS

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

By:

/s/ Didier Siffer

 

Name:

Didier Siffer

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Julia Bykhovskaia

 

Name:

Julia Bykhovskaia

 

Title:

Authorized Signatory

 

 

Principal Amount of Loans under Credit Agreement:

 

Notice Address:

 

Eleven Madison Avenue

 

23rd Floor

 

New York, NY 10010

 

Attention:

Julia Bykhovskaia

 

 

Didier S. Siffer

 

Email:

julia.bykhovskaia@credit-suisse.com

 

 

didier.siffer@credit-suisse.com

 

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

CONSENTING LENDERS

 

 

 

BATTALION CLO 2007-I, LTD.

 

By: Brigade Capital Management, LP as Collateral Manager

 

 

 

 

 

By:

/s/ James D. Keogh

 

Name:

James D. Keogh

 

Title:

Operations Manager

 

 

 

Principal Amount of Loans under Credit Agreement:

 

 

 

Notice Address:

 

 

 

399 Park Avenue

 

16th Floor

 

New York, NY 10022

 

Attention: Matt Perkal

 

Email: mp@brigadecapital.com;
operations@brigadecapital.com

 

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

CONSENTING LENDERS

 

 

 

BATTALION CLO III LTD.

 

By: Brigade Capital Management, LP as Collateral Manager

 

 

 

 

 

By:

/s/ James D. Keogh

 

Name:

James D. Keogh

 

Title:

Operations Manager

 

 

 

Principal Amount of Loans under Credit Agreement:

 

 

 

Notice Address:

 

 

 

399 Park Avenue

 

16th Floor

 

New York, NY 10022

 

Attention: Matt Perkal

 

Email: mp@brigadecapital.com

 

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

CONSENTING LENDERS

 

 

 

BATTALION CLO IV LTD.

 

By: Brigade Capital Management, LP as Collateral Manager

 

 

 

 

 

By:

/s/ James D. Keogh

 

Name:

James D. Keogh

 

Title:

Operations Manager

 

 

 

Principal Amount of Loans under Credit Agreement:

 

 

 

Notice Address:

 

 

 

399 Park Avenue

 

16th Floor

 

New York, NY 10022

 

Attention: Matt Perkal

 

Email: mp@brigadecapital.com

 

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------

 

 


 

CONSENTING LENDERS

 

 

 

BATTALION CLO IX LTD.

 

By: Brigade Capital Management, LP as Collateral Manager

 

 

 

 

 

By:

/s/ James D. Keogh

 

Name:

James D. Keogh

 

Title:

Operations Manager

 

 

 

Principal Amount of Loans under Credit Agreement:

 

 

 

Notice Address:

 

 

 

399 Park Avenue

 

16th Floor

 

New York, NY 10022

 

Attention: Matt Perkal

 

Email: mp@brigadecapital.com

 

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

CONSENTING LENDERS

 

 

 

BATTALION CLO V Ltd.

 

By: Brigade Capital Management, LP as Collateral Manager

 

 

 

 

 

By:

/s/ James D. Keogh

 

Name:

James D. Keogh

 

Title:

Operations Manager

 

 

 

Principal Amount of Loans under Credit Agreement:

 

 

 

Notice Address:

 

 

 

399 Park Avenue

 

16th Floor

 

New York, NY 10022

 

Attention: Matt Perkal

 

Email: mp@brigadecapital.com

 

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

CONSENTING LENDERS

 

 

 

BATTALION CLO VI LTD.

 

By: Brigade Capital Management, LP as Collateral Manager

 

 

 

 

 

By:

/s/ James D. Keogh

 

Name:

James D. Keogh

 

Title:

Operations Manager

 

 

 

Principal Amount of Loans under Credit Agreement:

 

 

 

Notice Address:

 

 

 

399 Park Avenue

 

16th Floor

 

New York, NY 10022

 

Attention: Matt Perkal

 

Email: mp@brigadecapital.com

 

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

CONSENTING LENDERS

 

 

 

BATTALION CLO VII LTD.

 

By: Brigade Capital Management, LP as Collateral Manager

 

 

 

 

 

By:

/s/ James D. Keogh

 

Name:

James D. Keogh

 

Title:

Operations Manager

 

 

 

Principal Amount of Loans under Credit Agreement:

 

 

 

Notice Address:

 

 

 

399 Park Avenue

 

16th Floor

 

New York, NY 10022

 

Attention: Matt Perkal

 

Email: mp@brigadecapital.com

 

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

CONSENTING LENDERS

 

 

 

BATTALION CLO VIII LTD.

 

By: Brigade Capital Management, LP as Collateral Manager

 

 

 

 

 

By:

/s/ James D. Keogh

 

Name:

James D. Keogh

 

Title:

Operations Manager

 

 

 

Principal Amount of Loans under Credit Agreement:

 

 

 

Notice Address:

 

 

 

399 Park Avenue

 

16th Floor

 

New York, NY 10022

 

Attention: Matt Perkal

 

Email: mp@brigadecapital.com

 

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

CONSENTING LENDERS

 

 

 

BLUE FALCON LIMITED

 

By: Brigade Capital Management, LP as Investment Manager

 

 

 

 

 

By:

/s/ James D. Keogh

 

 

 

 

Name:

James D. Keogh

 

 

 

 

Title:

Operations Manager

 

 

 

Principal Amount of Loans under Credit Agreement:

 

 

 

Notice Address:

 

 

 

399 Park Avenue

 

16th Floor

 

New York, NY 10022

 

Attention: Matt Perkal

 

Email: mp@brigadecapital.com

 

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

CONSENTING LENDERS

 

 

 

BLUE PEARL B 2015 LIMITED

 

By: Brigade Capital Management, LP as Investment Manager

 

 

 

 

 

By:

/s/ James D. Keogh

 

 

 

 

Name:

James D. Keogh

 

 

 

 

Title:

Operations Manager

 

 

 

Principal Amount of Loans under Credit Agreement:

 

 

 

Notice Address:

 

 

 

399 Park Avenue

 

16th Floor

 

New York, NY 10022

 

Attention: Matt Perkal

 

Email: mp@brigadecapital.com

 

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

CONSENTING LENDERS

 

 

 

BRIGADE DISTRESSED VALUE MASTER FUND LTD.

 

By: Brigade Capital Management, LP as Investment Manager

 

 

 

 

 

By:

/s/ James D. Keogh

 

 

 

 

Name:

James D. Keogh

 

 

 

 

Title:

Operations Manager

 

 

 

Principal Amount of Loans under Credit Agreement:

 

 

 

Notice Address:

 

 

 

399 Park Avenue

 

16th Floor

 

New York, NY 10022

 

Attention: Matt Perkal

 

Email: mp@brigadecapital.com

 

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

CONSENTING LENDERS

 

 

 

BRIGADE LEVERAGED CAPITAL STRUCTURES FUND LTD.

 

By: Brigade Capital Management, LP as Investment Manager

 

 

 

 

 

By:

/s/ James D. Keogh

 

 

 

 

Name:

James D. Keogh

 

 

 

 

Title:

Operations Manager

 

 

 

Principal Amount of Loans under Credit Agreement:

 

 

 

Notice Address:

 

 

 

399 Park Avenue

 

16th Floor

 

New York, NY 10022

 

Attention: Matt Perkal

 

Email: mp@brigadecapital.com

 

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

CONSENTING LENDERS

 

 

 

JPMORGAN CHASE RETIREMENT PLAN

 

By: Brigade Capital Management, LP as Investment Manager

 

 

 

 

 

By:

/s/ James D. Keogh

 

 

 

 

Name:

James D. Keogh

 

 

 

 

Title:

Operations Manager

 

 

 

Principal Amount of Loans under Credit Agreement:

 

 

 

Notice Address:

 

 

 

399 Park Avenue

 

16th Floor

 

New York, NY 10022

 

Attention: Matt Perkal

 

Email: mp@brigadecapital.com

 

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

CONSENTING LENDERS

 

 

 

JFIN REVOLVER CLO LTD.

 

 

 

By: Jefferies Finance LLC, as Portfolio Manager

 

 

 

 

 

By:

/s/ J. Paul McDonnell

 

Name:

J. Paul McDonnell

 

Title:

Managing Director

 

 

 

Principal Amount of Loans under Credit Agreement:

 

 

 

Notice Address:

 

 

 

520 Madison Avenue

 

19th Floor

 

New York, NY 10022

 

Attention:

Paul Mcdonnell

 

 

Eric Warden

 

Email:

pmcdonnell@jefferies.com

 

 

ewarden@jefferies.com

 

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

CONSENTING LENDERS

 

 

 

SPECIAL SITUATIONS INVESTING GROUP, INC.

 

 

 

 

 

By:

/s/ Daniel S. Oneglia

 

 

 

 

Name:

Daniel S. Oneglia

 

 

 

 

Title:

Authorized Signatory

 

 

 

Principal Amount of Loans under Credit Agreement:

 

 

 

Notice Address:

 

 

 

200 West Street

 

New York, NY 10282

 

Attention:

Cleaver Sower

 

 

Daniel Oneglia

 

Email:

cleaver.sower@gs.com

 

 

daniel.oneglia@gs.com

 

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

CONSENTING LENDERS

 

ADIRONDACK PARK CLO LTD.

 

Principal Amount of Loans under Credit Agreement:

 

BIRCHWOOD PARK CLO, LTD.

 

Principal Amount of Loans under Credit Agreement:

 

BOWMAN PARK CLO, LTD.

 

Principal Amount of Loans under Credit Agreement:

 

CALLIDUS DEBT PARTNERS CLO FUND VI, LTD.

 

Principal Amount of Loans under Credit Agreement:

 

EMERSON PARK CLO LTD.

 

Principal Amount of Loans under Credit Agreement:

 

FINN SQUARE CLO LTD.

 

Principal Amount of Loans under Credit Agreement:

 

GALE FORCE 3 CLO, LTD.

 

Principal Amount of Loans under Credit Agreement:

 

GALE FORCE 4 CLO, LTD.

 

Principal Amount of Loans under Credit Agreement:

 

GRAMERCY PARK CLO LTD.

 

Principal Amount of Loans under Credit Agreement:

 

INWOOD PARK CLO LTD.

 

Principal Amount of Loans under Credit Agreement:

 

KEUKA PARK CLO, LTD.

 

Principal Amount of Loans under Credit Agreement:

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

MARINE PARK CLO LTD.

 

Principal Amount of Loans under Credit Agreement:

 

PINNACLE PARK CLO, LTD.

 

Principal Amount of Loans under Credit Agreement:

 

SENECA PARK CLO LTD.

 

Principal Amount of Loans under Credit Agreement:

 

SHERIDAN SQUARE CLO LTD.

 

Principal Amount of Loans under Credit Agreement:

 

THACHER PARK CLO, LTD.

 

Principal Amount of Loans under Credit Agreement:

 

TRYON PARK CLO LTD.

 

Principal Amount of Loans under Credit Agreement:

 

BY: GSO / BLACKSTONE DEBT FUNDS MANAGEMENT LLC, AS COLLATERAL MANAGER

 

Notice Address:

 

GSO / Blackstone Debt Funds Management LLC

345 Park Avenue, 31st Floor

New York, NY 10154

Email: Robert.Zable@gso.com;

GSOCLOOPS@blackstone.com

 

BJC HEALTH SYSTEM - 1

 

Principal Amount of Loans under Credit Agreement:

 

BJC PENSION PLAN TRUST

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

Principal Amount of Loans under Credit Agreement:

 

PPG INDUSTRIES, INC. PENSION PLAN TRUST

 

Principal Amount of Loans under Credit Agreement:

 

Notice Address:

 

GSO Capital Advisors LLC

345 Park Avenue, 31st Floor

New York, NY 10154

Email: Daniel.McMullen@gso.com

BJC Health System-1:

12017088045@TLS.LDSPROD.com

BJC Pension Plan Trust:

12142964630@tls.ldsprod.com

PPG Industries, Inc. Pension Plan Trust:

12018127947@TLS.LDSPROD.com

 

BLACKSTONE/GSO SENIOR FLOATING RATE TERM FUND

 

Principal Amount of Loans under Credit Agreement:

 

BLACKSTONE/GSO STRATEGIC CREDIT FUND

 

Principal Amount of Loans under Credit Agreement:

 

BY: GSO / BLACKSTONE DEBT FUNDS MANAGEMENT LLC, AS INVESTMENT ADVISER

 

Notice Address:

 

c/o GSO / Blackstone Debt Funds Management LLC

345 Park Avenue, 31st Floor

New York, NY 10154

Attention: John Schmidt

Email:

Blackstone / GSO Senior Floating Rate

Fund: 12012835864@tls.ldsprod.com ;

john.schmidt@gsocap.com

Blackstone / GSO Strategic Credit Fund:

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

19724994208@tls.ldsprod.com;

john.schmidt@gsocap.com

 

COOPER RIVER FUNDING LLC

 

Principal Amount of Loans under Credit Agreement:

 

BY: FS INVESTMENT CORPORATION II, AS SOLE MEMBER

BY: GSO / BLACKSTONE DEBT FUNDS MANAGEMENT LLC, AS SUB-ADVISER

 

GERMANTOWN FUNDING LLC

 

Principal Amount of Loans under Credit Agreement:

 

BY: FS INVESTMENT CORPORATION III, AS SOLE MEMBER

BY: GSO BLACKSTONE DEBT FUNDS MANAGEMENT LLC, AS SUB-ADVISER

 

FS INVESTMENT CORPORATION III

 

Principal Amount of Loans under Credit Agreement:

 

BY: GSO / BLACKSTONE DEBT FUNDS MANAGEMENT LLC, AS SUB-ADVISER

 

Notice Address:

 

GSO / Blackstone Debt Funds Management LLC

345 Park Avenue, 31st Floor

New York, NY 10154

Email: Angelina.Perkovic@gsocap.com

 

FS GLOBAL CREDIT OPPORTUNITIES FUND

 

Principal Amount of Loans under Credit Agreement:

 

BY: GSO CAPITAL PARTNERS LP, AS SUB-ADVISER

 

Notice Address:

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

GSO / Blackstone Debt Funds Management LLC

345 Park Avenue, 31st Floor

New York, NY 10154

Email: Sal.Aloia@gsocap.com

 

By:

/s/ Thomas Iannarone

 

 

 

 

Name:

Thomas Iannarone

 

 

 

 

Title:

Authorized Signatory

 

 

BLACKSTONE GSO GLOBAL DYNAMIC CREDIT FUNDING LIMITED

 

By:

/s/ Thomas Iannarone

 

 

 

 

Name:

Thomas Iannarone

 

 

 

 

Title:

Authorized Signatory

 

 

Principal Amount of Loans under Credit Agreement:

 

Notice Address:

 

c/o GSO Capital Partners LP

345 Park Avenue

31st Floor

New York, NY 10154

Attention: David Marren

Email: 14698287928@t1s.ldsprod.com

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

CONSENTING LENDERS

 

BANK OF AMERICA, N.A.

 

By:

/s/ Matthew Wright

 

 

 

 

Name:

Matthew Wright VP.

 

 

 

 

Title:

Vice President

 

 

Principal Amount of Loans under Credit Agreement:

 

Notice Address:

 

One Financial Plaza
RI1-537-09-01

Providence, RI 02903

Attention: Matthew Wright

Email: matthew.wi.wright@bankofamerica.com

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Fairway Plan

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF JOINDER AGREEMENT FOR CONSENTING LENDERS

 

This Joinder Agreement to the Plan Support Agreement, dated as of [       ],
2016 (as amended, supplemented or otherwise modified from time to time, the
“Agreement”), by and among Fairway Group Holdings Corp. (the “Company”), the
subsidiaries of the Company party thereto, and the holders of the principal
amounts outstanding under the Credit Agreement (together with their respective
successors and permitted assigns, the “Consenting Lenders”) is executed and
delivered by                                  (the “Joining Party”) as of
              , 2016.  Each capitalized term used herein but not otherwise
defined shall have the meaning set forth in the Agreement.

 

1.     Agreement to be Bound.  The Joining Party hereby agrees to be bound by
all of the terms of the Agreement, a copy of which is attached to this Joinder
Agreement as Annex I (as the same has been or may be hereafter amended, restated
or otherwise modified from time to time in accordance with the provisions
hereof).  The Joining Party shall hereafter be deemed to be a “Consenting
Lender” and a “Party” for all purposes under the Agreement and with respect to
any and all Claims held by such Joining Party.

 

2.     Representations and Warranties.  With respect to the aggregate principal
amount of Loans under the Credit Agreement set forth below its name on the
signature page hereto, the Joining Party hereby makes the representations and
warranties of the Consenting Lenders set forth in Section 8 of the Agreement to
each other Party to the Agreement.

 

3.     Governing Law.  This Joinder Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York, without regard to
any conflict of laws provisions which would require the application of the law
of any other jurisdiction.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.

 

[CONSENTING LENDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Principal Amount of Loans under Credit Agreement:  $               

 

Notice Address:

 

 

 

Fax:

 

Attention:

 

Email:

 

 

Acknowledged:

 

 

 

FAIRWAY GROUP HOLDINGS CORP.

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Disclosure Statement

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SPECIFIED DEFAULTS

 

1.              Events of Default under Section 7.01(c) of the Credit Agreement
or arising out of default made in the due observance or performance by the
Fairway Parties of any covenant, condition or agreement contained under
Section 6.12 of the Credit Agreement, Section 5.12 of the Credit Agreement
and/or Section 4.04(b) of the Guarantee and Collateral Agreement (as defined in
the Credit Agreement).

 

2.              Any Events of Default arising out of or as a result of the
filing of the Fairway Cases or arising after the Commencement Date.

 

--------------------------------------------------------------------------------